Citation Nr: 1021480	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.  The appellant is the recipient of the Combat 
Infantryman Badge for his service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The May 2005 rating decision granted 
the appellant's claims of entitlement to: service connection 
for diabetes mellitus, Type II [considered 10 percent 
disabling]; service connection for tinnitus [considered 10 
percent disabling]; service connection for bilateral hearing 
loss [considered noncompensable]; service connection for 
erectile dysfunction [considered noncompensable]; and 
entitlement to special monthly compensation based on loss of 
use of a creative organ.  In May 2005, the appellant 
submitted a Notice of Disagreement with the assigned 
disability ratings for bilateral hearing loss, tinnitus and 
erectile dysfunction.  A Statement of the Case was issued in 
April 2008 and the appellant timely perfected his appeal in 
June 2008.

In May 2010, the appellant presented sworn testimony during a 
Board video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2009).  During his May 2010 Board hearing, the 
appellant withdrew the issues of entitlement to increased 
disability ratings for tinnitus and erectile dysfunction.  
Accordingly, there remain no allegations of errors of fact or 
law for appellate consideration.  As such, the Board does not 
have jurisdiction to review these issues and they are 
dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

During his Board video conference hearing, the appellant 
asserted that his bilateral hearing loss has increased in 
severity since his last VA examination.  See Board Video 
Conference Hearing Transcript, p. 3, May 5, 2010.  Review of 
the evidence of record reveals that the appellant's last VA 
examination was conducted in November 2004.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the appellant's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

As such, the Board finds that the appellant must be afforded 
a new VA audiological examination to determine the current 
level of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to provide the 
appellant with a notice letter, 
compliant with the Veterans Claims 
Assistance Act of 2000, for his 
increased rating claim for bilateral 
hearing loss.

2.  The AMC is requested to obtain any 
outstanding VA treatment records for 
the appellant from the VAMC in New 
Orleans, Louisiana, dated from August 
2008 to the present.  Any response 
received should be memorialized in the 
appellant's claims file.

3.  Thereafter, the AMC should schedule 
the appellant for an appropriate VA 
audiological examination to determine 
the current severity of his service-
connected bilateral hearing loss.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for bilateral 
hearing loss should be readjudicated.  If 
the claim remains denied, a Supplemental 
Statement of the Case should be provided 
to the appellant and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


